Filed 3/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 50







In the Interest of C.S., a Minor Child,



Kathryn Setness, L.S.W., Cass County Social

Services, 		Petitioner and Appellee



v.



C.S. a child; E.C., mother, N.H., father, 		Respondents



E.C., mother,								      Appellant







No. 20160009







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Susan J. Solheim, Judge.



AFFIRMED.



Per Curiam.



Gene W. Doeling, Jr., and Patrick J. Sinner, 3429 Interstate Boulevard South, P.O. Box 9231, Fargo, ND 58106-9231, for appellant; submitted on brief.



Pam H. Ormand, P.O. Box 3106, Fargo, ND 58108-3106, for appellee; submitted on brief.













Interest of C.S. 

No. 20160009



Per Curiam.

[¶1]	
A mother appeals from a judgment terminating her parental rights.  On appeal, the mother argues the juvenile court erred by finding deprivation is likely to continue, the child will suffer harm without termination of the mother’s parental rights and reasonable efforts for reunification were made.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) because the juvenile court’s findings are supported beyond a reasonable doubt as required by the Indian Child Welfare Act.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom